MEMORANDUM ****
Kulwinder Singh, a native and citizen of India, petitions for review of the denial by the Board of Immigration Appeals (BIA) of his motion to reopen removal proceedings. We dismiss the petition for review because Singh failed to exhaust his administrative remedies.
Singh’s wife filed an 1-730 derivative asylee petition for him. Singh then moved the BIA to reopen so that the immigration *300judge could consider his eligibility for derivative asylee status. Now, in this petition for review, Singh argues for the first time that the BIA should have remanded his case to the immigration judge for administrative closure or termination. This was not the relief requested of the BIA in the motion to reopen. Because Singh failed to seek this relief from the BIA, we lack jurisdiction to consider his claim. 8 U.S.C. § 1252(d)(1); Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir.2004); Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.